UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6667



In Re:   GARLAND EDWARD PITTMAN,

                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CA-00-121)


Submitted:   August 8, 2002             Decided:   September 19, 2002


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Garland Edward Pittman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Garland Edward Pittman petitions this court for a writ of

mandamus directing the district court to rule on his habeas corpus

petition filed pursuant to 28 U.S.C. § 2254 (2000), which Pittman

filed in June 2000.      The district court docket sheet reveals that

on July 29, 2002, the district court entered a final order denying

relief on Pittman’s § 2254 petition.            Accordingly, Pittman has

received the relief he seeks in his mandamus petition. Although we

grant Pittman leave to proceed in forma pauperis, we dismiss the

mandamus petition as moot.           Pittman’s motions for leave to file

exhibits, for stay of judgment and injunction, and for appointment

of counsel are denied.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the   court    and   argument   would   not   aid   the

decisional process.




                                                         PETITION DISMISSED




                                       2